972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Craig L. SHELTON, and Gail L. Shelton, Plaintiffs-Appellees,v.FIRST UNION MANAGEMENT, INC., a Delaware corporation,Defendant-Appellant.
No. 91-35107.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 7, 1992.Decided July 27, 1992.

Before GOODWIN, TANG and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
We have carefully reviewed the record and the findings made by the district court.   Although we do not agree with the district court's finding that a confidential relationship existed between the plaintiffs and the defendant, the relationship was such that the Sheltons' reliance was reasonable.   The district court's remaining findings are not clearly erroneous and they are sufficient to support the judgment.   The district court did not err in its evidentiary rulings, and its judgment is not contrary to law.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3